Citation Nr: 1226445	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable disability evaluation for service-connected hearing loss of the left ear. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to February 1994. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 2005 and June 2007 rating decisions of the RO. 

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.

In March 2011, the Board remanded this matter to the RO for additional development of the record.  The Board also granted service connection for tinnitus; therefore, the issue is no longer before the Board.


FINDINGS OF FACT

The service-connected left ear hearing disability is not shown to be manifested by worse than level III hearing impairment; the hearing acuity in the nonservice-connected right ear is assigned a level I designation for rating purposes.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for the service-connected left ear hearing loss disability are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159 , 4.85-4.87 including Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

The RO provided the VCAA notice letters to the Veteran in June 2007, August 2009, December 2009, and April 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating for hearing loss, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The correspondence along with the Statement of the Case dated in June 2009 included the specific rating criteria for hearing loss. 

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) . 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the VCAA letters.

The claims were readjudicated in the April 2012 Supplemental Statement of the Case, thus curing any defect in the timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained, and there is no outstanding  identified relevant evidence to be obtained.

The Veteran underwent VA audiometric examinations in September 2007, May 2009 and May 2011, to obtain medical evidence as to the nature and severity of the service-connected hearing loss of the left ear. 

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.   Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Veteran and his representative contend that a compensable rating is warranted for his service-connected left ear hearing disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 . 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. §§ 3.102 , 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In Fenderson v. West, 12 Vet. App. 119  (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85. 

To evaluate the degree of disability for bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86. 

Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345   (1992). 

In every instance where the Rating Schedule does not provide a no percent rating for a diagnostic code, a no percent rating shall be assigned when the requirement for a compensable rating are not met. 38 C.F.R. § 4.31 (2011). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Service connection has been granted only for a left ear hearing loss disability, currently rated at a noncompensable level under Diagnostic Code 6100.  The nonservice-connected right ear hearing impairment is assigned a Roman Numeral designation of I based on the recorded test results. 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 ) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing. 

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are 55 decibels or more, or where the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  

However, as the service-connected hearing loss disability in his left ear does not meet this requirement, the Board finds that table VI of 38 C.F.R. § 4.85, and not 38 C.F.R. § 4.86, are applicable in this case.

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the service-connected left ear hearing loss, have not been met.

Reviewing the medical evidence of record, on the authorized audiological evaluation in September 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
30
30
30
25

Speech audiometry revealed speech recognition ability of 88 percent in left ear.  The average puretone threshold is 29.  The Veteran was diagnosed with mild to moderately severe sensorineural hearing loss from 1K-8KHz in the left ear.

On the private audiological evaluation in April 2008 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
20
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The average puretone threshold is 23.  The Veteran was found to have a mild to moderate hearing loss in the left ear.

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
20
15
20
25

Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  The average puretone threshold is 20.  The Veteran was diagnosed with left ear hearing loss at 6-8K.

On the authorized audiological evaluation in May 2011 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
25
25
25
25

Speech audiometry revealed speech recognition ability of  92 percent in the left ear.  The average puretone is 25.  The Veteran was diagnosed with normal hearing in the left ear to 4000 Hz, with a high frequency sensorineural hearing loss in the left ear at 6000 to 8000.

Also of record are several lay statements from friends who reported that the Veteran appeared to have trouble understanding speech during their conversations.

The results of the VA audiometric evaluations for the period of the appeal do not warrant the assignment of a compensable rating for the service-connected left ear hearing loss disability under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100. 


Considering the Veteran's examinations during the period of the appeal, the highest puretone threshold average was 29 in September 2007.  The lowest level of speech discrimination was that of 80 percent correct in May 2009.  

In considering the various tests, the level of demonstrated hearing impairment does not warrant the assignment of a compensable rating.  To the extent that the service-connected hearing loss is not shown to be compensable, the findings in the nonservice-connected ear are not shown to meet the provisions of 38 C.F.R.§ 3.385 to warrant special consideration as paired organs under 38 C.F.R.§ 3.383.  

Thus, a staged rating is not warranted in this case.  The Board also notes that the Veteran's hearing loss pattern does not fall into the "exceptional" patterns described in 38 C.F.R. § 4.86.

The Board has considered the submitted lay statements.  The Board notes that lay persons are competent to report observable symptoms associated with a disability.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a Veteran is competent to report that on which he or she has personal knowledge). 

The Board recognizes the lay statements are credible to the extent they are based on personal observations.  However, the Board notes that criteria for rating service-connected hearing impairment are based of the mechanical application of the rating schedule to the numeric designations derived from official audiometric testing results.  See Lendenman v. Principi, 3 Vet. App. 345   (1992).  

On review, the lay evidence alone is not competent for the purpose for determining whether a particular rating can be assigned under the established criteria. 38 C.F.R. § 4.85 including Diagnostic Code 6100. 

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993). 

An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)  (2011).  See Fanning v. Brown, 4 Vet. App. 225, 229   (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents an exceptional disability picture such that the established rating evaluations are rendered inadequate. 

Second, if the schedular criteria do not reasonably contemplate the claimant's level of disability, the Board must determine whether the disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating criteria are inadequate to evaluate a Veteran's disability and the disability picture is manifested by related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, an extraschedular rating can be assigned.

With respect to the first element of Thun, the evidence in this case does not present an exceptional or unusual disability picture that would render the standard criteria for rating the service-connected left ear hearing loss inadequate. 

To the extent that the Veteran generally disagrees with the rating assigned for his level of impairment in accordance with established criteria, his assertions of having difficulty in hearing under certain conditions are reasonably contemplated by these standards. 

The Veteran presented lay evidence establishing that he has difficulty hearing speech in person and on the telephone and that, at times, coworkers must repeat what they have said to the Veteran.  Once again, this is not found to represent an unusual or exceptional disability picture.  

On review of the record therefore, to the extent that an unusual or exceptional disability is not presented in this case, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) ; Thun v. Peake, 22 Vet. App. 111, 115   (2008). 


ORDER

An increased, compensable evaluation for the service-connected left ear hearing disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


